Order reversed on the facts and a new trial granted, with costs to the appellants to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $3,000 as of the date of the rendition thereof, in which event the order so appealed from and the judgment are modified accordingly and as so modified the order so appealed from is affirmed, without costs of this appeal to either party. The guardian ad litem is granted permission to stipulate the reduction. All concur, except Thompson,- J., who dissents and votes for affirmance. (The order denies a motion to set aside the verdict because excessive in an action to recover for damages for personal injuries resulting from being struck by an automobile.) Present —■ Sears, P. J., Edgeomb, Thompson, Lewis and Cunningham, JJ.